Title: Arthur Lee to Franklin and Silas Deane, 17 January 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Challiot Jany. 17th 1778.
I am sorry that the things to which I objected having been continued in the Instructions for Capt. Jones prevent me from giving my signature to them except in the manner which I have the honor to send you. I am Gentlemen with great esteem Your most Obedient Servant
Arthur Lee
N.B. I shall go to Versailles to-day; if there is any thing I can do there, be so good as to send me a Note with it.Benjamin Franklin & Silas Deane Esqrs.
 
Notations in different hands: A Lee to BF. & SD / A. Lee to BF. & SD.
